Citation Nr: 0000909	
Decision Date: 01/12/00    Archive Date: 01/27/00

DOCKET NO.  97-03 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated at 50 percent 
disabling.

2. Entitlement to a Total Rating based on Individual 
Unemployability (TDIU) due to service connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel


INTRODUCTION

The veteran had active service from January 1946 to November 
1948, from September 1950 to June 1952, from November 1952 to 
November 1954, and from November 1969 to April 1973.  Other 
periods of service have not been verified.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 1996 rating decision by the New York, New 
York Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied the veteran's claim for entitlement 
to TDIU.  That issue was timely appealed and the veteran 
testified before a hearing officer at the RO in July 1997.

The Board notes that during the veteran's July 1997 personal 
hearing at the RO, the issue of entitlement to an increased 
rating for PTSD was raised.  The RO subsequently addressed 
the issue in a February 1998 supplemental statement of the 
case, and the veteran was forwarded a copy of the decision 
that same month.  Included with the decision was notification 
that the veteran had to submit a substantive appeal within 60 
days if the Supplemental Statement of the Case contained an 
issue which was not included in his "substantive appeal".  
Since the veteran did touch upon the PTSD issue in his prior 
substantive appeal in January 1997, the undersigned finds 
that this notice to the veteran was not adequate to inform 
him of the need to file a substantive appeal with regard to 
the increased rating issue within the 60 days following 
issuance of the Supplemental Statement of the Case as 
required by regulation.  Following the expiration of the 60 
day period, the issue of an increased rating was subsequently 
noted to be an issue on appeal by the veteran's 
representative.  Accordingly, in view of the misleading 
information provided by the RO, the undersigned will accept 
this issue for Board review.  


REMAND

Increased Rating for PTSD

In this case, the veteran asserts that the severity of the 
veteran's service-connected PTSD is not adequately 
represented by the current 50 percent rating.  Specifically, 
the veteran asserts that his PTSD has worsened in severity 
since the last rating action dated July 1995 which granted a 
50 percent evaluation for the veteran's PTSD.  Since that 
evaluation, the sections of the VA Schedule for Rating 
Disabilities pertaining to mental disorders were amended 
effective November 7, 1996, including Diagnostic Code (9411) 
which governs ratings for PTSD.  As noted above, the Board 
finds that the veteran's current increased rating claim was 
raised at his July 1997 personal hearing, subsequent to the 
amended sections of the VA rating schedule for mental 
disabilities.  As such, the veteran's PTSD should be 
evaluated based on the amended criteria only.

The veteran was afforded a VA PTSD examination in August 
1997.  The examiner noted the veteran's reported history and 
diagnosed the veteran with PTSD as well as avoidant 
personality disorder.  However, it appears that the examiner 
did not include detailed mental status findings sufficient to 
rate the veteran under the specific criteria set forth in the 
General Rating Schedule for Mental Disorders.  The examiner 
also did not opine as to what portion of the veteran's 
psychiatric disability was due to his PTSD, and what portion 
was due to his avoidant personality disorder.  

The veteran is rated under Diagnostic Code 9411 which governs 
ratings for PTSD, based on the regulations set forth in 38 
C.F.R. § 4.126 and § 4.130 (1999), the General Rating Formula 
for Mental Disorders.  Currently, under the amended 
Diagnostic Code 9411-9440, a 50 percent evaluation is 
warranted when the veteran exhibits occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is warranted for PTSD 
where the veteran exhibits occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical; 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  A 100 percent rating is 
warranted where the veteran exhibits total occupational and 
social impairment, due to such symptoms as:  gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

According to the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court"), the 
veteran is entitled to a thorough examination which takes 
into account all relevant background information, including 
prior medical evidence.  Roberts v. Derwinski, 2 Vet. App. 
387 (1992).  In addition, the Court has also stated that the 
duty to assist claimants in developing the facts pertinent to 
their claims may, under appropriate circumstances, include a 
duty to conduct a thorough and contemporaneous medical 
examination.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  As 
such, the veteran must be afforded another VA examination by 
an examiner, which includes all mental status findings 
necessary to rate the veteran's PTSD.


Entitlement to TDIU

In this case, the veteran asserts that his service-connected 
disabilities, to include PTSD, preclude any form of gainful 
employment.  According to the veteran, he was last employed 
in April 1990.  The Board notes that the veteran's service-
connected disabilities include tinnitus, currently evaluated 
at 10 percent disabling, bilateral hearing loss, currently 
evaluated at 10 percent disabling, and PTSD, currently 
evaluated at 50 percent disabling.  The current combined 
disability rating is 60 percent.

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: Provided, that 
if there is only one such disability, this disability shall 
be ratable as 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16 (1999).

A total rating may also be provided where the evidence 
demonstrates such an exceptional or unusual disability 
picture concerning the veteran's service-connected 
disabilities with such related factors as marked interference 
with employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b) (1999).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") in Van Hoose v. Brown, 
4 Vet. App. 361 (1993) held that for a veteran to prevail in 
a claim for individual unemployability benefits, it is 
necessary that the record reflect some factor which takes his 
case outside the norm.  38 C.F.R. §§ 4.1, 4.15 (1999).  The 
fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high schedular rating 
which is assigned is recognition that the impairment makes it 
difficult to obtain and keep employment.  The question is 
whether or not the veteran is capable of performing the 
physical and mental acts required by employment, not whether 
he can find employment.  Moreover, there is no statute or 
regulation which requires VA to conduct a job market or 
employability survey to determine whether a claimant is 
unemployable as a result of one or more service-connected 
disabilities.  See Gary v. Brown, 7 Vet. App. 229 (1994); see 
also Beaty v. Brown, 6 Vet. App. 532, 538 (1994).

Unemployability associated with advancing age or intercurrent 
disability may not be used as a basis for a total disability 
rating.  38 C.F.R. § 4.19 (1999).  Marginal employment is not 
to be considered substantially gainful employment.  Factors 
to be considered, however, will include the veteran's 
employment history, educational attainment and vocational 
experience.  38 C.F.R. § 4.16 (1999).

In this case, the veteran asserts that his service-connected 
disabilities, to include PTSD, preclude any form of gainful 
employment.  According to the veteran, he was last employed 
in April 1990.  The Board notes that the veteran's service-
connected disabilities include tinnitus, currently evaluated 
at 10 percent disabling, bilateral hearing loss, currently 
evaluated at 10 percent disabling, and PTSD, currently 
evaluated at 50 percent disabling.  The current combined 
disability rating is 60 percent.  A medical opinion 
concerning the effect of the service connected disabilities 
on the veteran's ability to be gainfully employed is 
necessary to determine the issue of individual 
unemployability.

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1999).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  
Accordingly, this matter is Remanded for the following 
action:

1.  The RO should obtain and associate 
with the claims file copies of all VA 
treatment records and private medical 
records, which are not already in the 
claims file, of the veteran's treatment 
for his PTSD and other service connected 
disabilities.

2.  The veteran should be afforded a VA 
psychiatric examination in order to 
determine the current severity of his 
service connected PTSD.  The claims file 
must be made available to the examiner 
prior to the examination.  The RO should 
provide to the examiner a copy of this 
Remand which contains the rating criteria 
pertaining to the veteran's PTSD.  Any 
tests deemed necessary should be 
conducted.  The examiner should provide 
his/her findings in relationship to the 
rating criteria listed in the General 
Rating Formula for Rating Mental 
Disorders under 38 C.F.R. § 4.130, 
Diagnostic Code 9411-9440 (1999).  The 
examiner should discuss the effect of the 
veteran's PTSD on his ability to obtain 
and retain gainful employment.  A GAF 
score should be provided.  If feasible 
the examiner should dissociate those 
findings of PTSD from any co-existing 
psychiatric disabilities.  If this is not 
feasible, the examiner should so 
indicate.

3.  The veteran should be afforded a VA 
ear examination, to include an 
audiological examination.  The claims 
file, to include all evidence added to 
the record pursuant to this REMAND, 
should be made available to the 
examiner(s) prior to the examination(s).  
The audiologist should determine hearing 
acuity.  The ear examiner should comment 
on the effect of the hearing loss and 
tinnitus on the veteran's ability to 
pursue substantially gainful employment.

4.  The RO should then readjudicate the 
veteran's claims for an increased rating 
for PTSD and for entitlement to total 
disability based on individual 
unemployability.  If any decision remains 
adverse to the veteran, he and his 
representative should be afforded a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no action until he is 
further informed, but he may furnish additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



